Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered June 9, 2008, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion *535granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Defendant established prima facie its entitlement to summary judgment by demonstrating that it had rained earlier in the day and was raining at the time of plaintiffs accident and that defendant had taken reasonable precautions to prevent the tracked-in water from accumulating by placing mats on the lobby floor and mopping the floor throughout the day and had neither actual nor constructive notice of the particular wet condition that allegedly caused the accident (see Garcia v Delgado Travel Agency, 4 AD3d 204 [2004]). In opposition, plaintiffs failed to raise a triable issue of fact. Concur—Tom, J.P., Mazzarelli, Nardelli, Catterson and Moskowitz, JJ.